Per Curiam.
This action was to recover the sum of $240 deposited with the defendant as security for rental of property which defendant had leased to one Julius Munn, less one month’s rent of the demised premises amounting to $45.
Plaintiff is the assignee of Munn’s leasehold and of the $240 deposit, and bases his right of recovery on an alleged eviction from the premises by the landlord. The court below found for the plaintiff, and defendant appeals.
In the case of Lipinski v. Frank et al., 12 N. J. Mis. R. 174; 170 Atl. Rep. 608, it was determined by this court on substantially the same state of facts that a finding that the distraint was unlawful in that it ivas “great and unreasonable” under section 1 of the act “concerning distresses” (2 Comp. Stat., p. 1939), was justified, and that the facts justified a further determination that there had been an eviction.
The present action being predicated on an eviction and the trial court having found such eviction, the plaintiff, asassignee of Munn, ivas entitled to the return of the deposit less the rent accrued.
The judgment is affirmed, with costs.